Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 10, 2016

The Court of Appeals hereby passes the following order:

A17D0146. CURTIS FARMER v. GEORGIA DEPARTMENT OF HUMAN
    SERVICES, EX REL., JAYLEN FARMER.

      Curtis Farmer has filed an application for discretionary appeal of the trial
court’s order establishing his paternity of a minor child and requiring him to pay child
support. The trial court entered its order on March 24, 2016, and Farmer filed his
application on October 24, 2016. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed 214 days after entry of the order Farmer
seeks to appeal, it is untimely, and we lack jurisdiction to consider it. Accordingly,
this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/10/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.